Case 1:17-cv-01657-SAG Document 123-26 Filed 04/09/21 Page 1 of 2

EXHIBIT 24
Case 1:17-cv-01657-SAG Document 123-26 Filed 04/09/21 Page 2 of 2

From: Segal, Jeffrey R. <Jeffrey. Segal@baltimorecity.gov>

Sent: Friday, April 24, 2015 10:23 PM EDT

To: Ford, Niles <Niles.Ford@baltimorecity.gov>

CC: Wagner, Mark <Mark.Wagner@baltimorecity.gov>

Subject: Fwd: Draft lAP

Attachment(s): "Protest IAP 4.25.15 Draft 1.pdf","ATT00001.htm"

Chief this is the draft IAP. | did speak with Commisioner Batts and Bob today. Commissioner Batts has additional
resources from the region IE as far as Montgomery County. It is a good thing that we augmented our resources.

| will wait to send the final copy of the IAP to all stakeholders ance you make your comments or express your concern.
We will have a conference call at 1100 hrs if you want to participate.

Basically we have the following additional units:

-6 SSU's

-3 engines (2 BCFD ready reserves and 1 AA Cnty Engine)

-3 Trucks (2 BCFD ready reserves and 1 AA Cnty truck)

- 4 county medic units ( 2 Baltimore Cnty and 2 AA Cnty)

- Kodiac boats and additional hazmat for decon

- BC and IMT

- additional DC

- Chief Wagner Also has all the DC's on standby - alert to reduce response times.

Sent from my iPad

Begin forwarded message:

From: "McCarren, William L.” <Villiam, MeCarren@baltimorecity. gov>

To: "Fletcher, Mark R.” Flete imoreci >, "Hazzard, Frank"

<Frank, ee esas “Lago, Louis R.” “Louis Lag timorecit v>, “Riddell, Shawn C."

a iimoreci v>, "Segal, Jeffrey R." <Jeffrey. Segali@baltimorecity.gov>, "Underwood, Lori”
<Lori.Undarw baltimoracity. ao "Wagner, Mark” <Mark. Wagnen@baltimorecity.gov>, “Walsh, Patrick J."

<Patrick, Walsh @baltimorecity.gov>, "Zimmerman, Karl J." <Karl Zimmerman @baltimorecity, gov>

Cc; "Stewart, Dante P." <Dante, Slewart@baltimorecity.gov>, "Caisse, Chris" <hiri imorecity.goyv>

Subject: Draft IAP

Attached is the draft of the IAP for tomorrow's events. Please advise of what changes need to be made for
the 11:00 Briefing tomorrow. Names will be added tonight or early tomorrow morning once things have
been finalized. Please feel free to forward as you see fit just remind the receiver that it is only a draft.

Thank You,
Capt. McCarren
